Case 1:15-cr-00095-WFK Document 295 Filed 10/24/18 Page 1 of 2 PageID #: 1420
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DKK                                                 271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                                    October 24, 2018
By ECF

The Honorable William F. Kuntz, II
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Dilkhayot Kasimov and Azizjon Rakhmatov
                      Criminal Docket No. 15-95 (WFK)

Dear Judge Kuntz:

                The government respectfully submits this letter jointly on behalf of the parties
to request an adjournment of the status conference currently scheduled for Wednesday,
October 31, 2018, in the above-referenced matter. Because each defendant is engaged in
ongoing discussions with the government about a potential disposition of this matter short of
trial, or is awaiting additional discovery from the government that would assist that process,
Kelley Sharkey, Esq., counsel to defendant Kasimov, and Lawrence Stern, Esq., counsel to
defendant Rakhmatov, have agreed that an adjournment of approximately 45 days, to a date
in December 2018, would be appropriate to give the parties sufficient time to continue those
discussions.

               In addition, the parties jointly request that the time between October 31, 2018
and the date of the next status conference be excluded for speedy trial purposes because of
ongoing plea negotiations. The government respectfully suggests that the ends of justice are
served by granting this request so that the parties may concentrate on plea negotiations and
Case 1:15-cr-00095-WFK Document 295 Filed 10/24/18 Page 2 of 2 PageID #: 1421



that the parties’ interests in conducting these negotiations outweigh the interests of the public
and the defendants in a speedy trial.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:            /s/
                                                    David K. Kessler
                                                    Assistant U.S. Attorney
                                                    (718) 254-7202

cc:    Clerk of the Court (WFK) (by ECF)
       Kelley Sharkey, Esq. (by ECF)
       Lawrence Stern, Esq. (by ECF)




                                                2
